The defendant, Willie Campbell, was indicted for murder, tried and convicted of manslaughter, and was sentenced to not less than two nor more than five years in the state penitentiary. The defendant has appealed from the conviction and sentence.
The appeal is predicated on two bills of exception taken to the ruling of the court sustaining the objections of the district attorney to two questions propounded by defendant's counsel to the defendant while on the stand, as follows: "Why did you shoot Bennie Harrington?" And: "From the appearances, what did you suspect?" These bills of exception were signed by the district judge and were incorporated in a motion for a new trial, which was denied and a bill reserved to the court's ruling.
The record does not disclose in what manner the defendant's rights have been prejudiced *Page 161 
by the ruling of the court, and counsel for defendant apparently concedes that there is no merit in his appeal, for he has not appeared either in person or by brief to enlighten us on that subject. It would be pure conjecture on our part to attempt to visualize what took place from the scant record.
The verdict of the jury and sentence are, therefore, affirmed.
O'NIELL, C.J., absent.